DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 07/18/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant’s election without traverse of the species of Figs. 6-10C, claims 8-20 being readable thereon, in the reply filed on 07/18/2022 is acknowledged.
	Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.


Drawings
3.	Figure 1A, 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests a title incorporating the features of scroll compressor including regulation portion for opening and closing the opening of oil supply path.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression unit” and “driving unit” in claims 8, 16 and 19.
	- compression unit ---> interpreted as a unit (generic placeholder) for compression (function).
		- driving unit ---> interpreted as a unit (generic placeholder) for driving (function).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 8-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Choi et al. (Choi) (U.S. Patent Application Publication Number 2018/0372103A1) or Toyama ( U.S. Patent Application Publication Number 2006/0195090A1).
	Regarding claim 8, Choi (as shown in Figs. 1-4, 7 and 9) or Toyama (as shown in Figs. 1-8) discloses a compressor comprising: a driving unit (120 in Choi; 50 in Toyama); a rotary shaft (126 in Choi; 60 in Toyama) rotatable by the driving unit and configured to supply oil (see page 2, para. [0027] and Fig. 1 in Choi; see page 4, para. [0047] in Toyama); and38Attorney Docket No.: 19819-1316001 Client Ref.: OP-2018-0612-US-000/AE a compression unit (190 in Choi; 20 in Toyama) coupled to the rotary shaft and configured to compress a refrigerant, the compression unit configured to be lubricated by the oil supplied by the rotary shaft (126 in Choi; 60 in Toyama), wherein the compression unit includes: an orbiting scroll (140 in Choi; 40 in Toyama) rotatably coupled with the rotary shaft and configured to orbit as the rotary shaft is rotated, a fixed scroll (150 – see page 2, para. [0029] and para. [0033] in Choi; 30 – see page 5, para. [0060] in Toyama) engaged with the orbiting scroll and configured to compress and discharge the refrigerant in cooperation with the orbiting scroll as the orbiting scroll orbits, a main frame (130 in Choi; 25 in Toyama) connected to the fixed scroll and receiving the orbiting scroll, the main frame (10 in Choi; 25 in Toyama) receiving the rotary shaft, an oil supply path (145 – see Figs. 1-3 in Choi; 82, 82a, 81 – see page 5, para. [0064]-para. [0066] in Toyama) defined at least one of the orbiting scroll or the main frame and defined at the fixed scroll, the oil supply path configured to convey the oil supplied from the rotary shaft between the orbiting scroll and the fixed scroll, and a regulating portion (149 – see page 4, para. [0060]-para.[0062] and Figs. 1-3 in Choi; 86, 89 – see page 5, para. [0070] in Toyama) configured to control an opening of the oil supply path based on a pressure supplied from the rotary shaft being equal to or greater than a reference value (read by the examiner as the oil can flow through the oil supply path (145 in Choi; 82, 82a, 81 in Toyama) when the pressure near the shaft is greater than a reference value (minimum value)).
	Regarding claim 9, Cho or Toyama discloses wherein the fixed scroll (150 in Choi; 30 in Toyama) includes an inflow hole (read by the examiner as the opening of the suction pipe 118 150 in Choi; as the opening at the main suction hole – see Fig. 1 in Toyama) for receiving the refrigerant, and a discharge hole (152 – see Fig. 2 in Choi; 22 in Toyama) for discharging the refrigerant, and wherein an end (not numbered; read by the examiner as the end next the reference number 147 with the arrow down in Choi; read by the examiner the end has the reference number 87 in Toyama) of the oil supply path (145 in Choi; 82, 82a, 81  in Toyama) is located closer to the inflow hole than the discharge hole (152 in Choi; 22 in Toyama).    
	Regarding claim 10, Toyama discloses wherein the orbiting scroll 40 includes an orbiting wrap 42 extending toward the fixed scroll 30, wherein the fixed scroll includes a fixed wrap 32 configured to engage with the orbiting wrap 42 to provide a space for compressing the refrigerant in cooperation with the orbiting wrap, and wherein an end 87 (see – see Figs. 2 and 8)  of the oil supply path 82, 82a, 81 is located at a circumferential surface of the fixed wrap 32.     
	Regarding claim 19, Cho or Toyama discloses further comprising a case (110, 111, 114 in Choi; 15 in Toyama), wherein the driving unit (120 in Choi; 50 in Toyama) is included in the case, wherein the case (110, 111, 114 in Choi; 15 in Toyama) has a discharge outlet (116 in Choi; 17 in Toyama) for discharging the refrigerant and an oil storage space (see page 3, para. [0044] and V4 – see Fig. 7 in Choi; 18 in Toyama) for receiving the oil.   

Allowable Subject Matter
8.	Claims 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Prior Art
9.	The IDSs (PTO-1449) filed on Apr. 28, 2021, Dec. 1, 2020, Sept. 10, 2020 and Jul. 8, 2020 have been considered.  An initialized copy is attached hereto.


  
	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746